internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-119318-98 cc dom p si date date number release date legend company shareholder trusts d1 plr-119318-98 d2 d3 d4 d5 x dear this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representative on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 and filed an election to be an s_corporation effective d2 on d3 shareholder company's sole shareholder transferred x shares of company's stock to the trusts company and the beneficiaries of the trusts represent that each of the trusts satisfies all of the requirements under sec_1361 to be qualified subchapter_s trusts qssts however because of a mistake by company's attorneys the trusts' beneficiaries did not file qsst elections as required by sec_1361 thus company's s_corporation_election terminated on d3 shortly after discovering that its s_corporation_election had terminated company filed for sec_1362 inadvertent termination relief company represents that all of its shareholders have filed their returns in a manner consistent with company's treatment as an s_corporation and with the trusts as qssts and that the failure_to_file timely qsst elections was not for a tax_avoidance purpose company and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of company as an s_corporation law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an plr-119318-98 organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder for purposes of sec_1361 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or the beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 may be effective up to days and two months before the date of the election sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that a termination of an s_corporation_election is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts submitted and the representations made we conclude that company's s_corporation_election was terminated on when shareholder transferred company stock to the trusts the termination was d3 nadvertent within the meaning of sec_1362 no later than a reasonable period after discovery of the terminating event steps were taken to acquire the required plr-119318-98 shareholder consents and no tax_avoidance was intended or will result from the continued treatment of company as an s_corporation therefore under sec_1362 company will be treated as an s_corporation from d3 and thereafter assuming company's s_corporation_election is valid and is not otherwise terminated under sec_1362 however this ruling is contingent on the beneficiaries of the trusts filing qsst elections with the appropriate service_center within days of the date of this ruling with an effective date of d5 a copy of this letter must be attached to each qsst election if the trusts file a qsst election with an effective date of d5 with the appropriate service_center within days from the date of this ruling the trusts will be treated as trusts described in sec_1361 and the respective beneficiary of each trust will be treated under sec_678 as the respective owner of the portion of each trust consisting of company stock during the period from d3 until d5 and thereafter assuming the trusts satisfy the qsst requirements accordingly the shareholders of company must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company the trusts or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether company is otherwise qualified to be an s_corporation or whether the trusts are otherwise qualified to be qssts this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
